       Case 3:19-cv-08185-DLR Document 30 Filed 09/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Merlynn Puhuyaoma,                             No. CV-19-08185-PCT-DLR
10                 Plaintiff,                       ORDER
11   v.
12   Yokohama Tire Corporation, et al.,
13                 Defendants.
14
15
           The Court has reviewed the parties’ Joint Stipulation to Dismiss with Prejudice.
16
     (Doc. 29.) For good cause,
17
           IT IS ORDERED dismissing this matter with prejudice, each party to bear their
18
     own costs and attorneys’ fees.
19
           Dated this 8th day of September, 2020.
20
21
22
23
24                                              Douglas L. Rayes
                                                United States District Judge
25
26
27
28
